Citation Nr: 0810516	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  04-29 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.



REPRESENTATION

Appellant represented by:	Law Offices of David P. 
Berschauer



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
August 1967.  The veteran died in July 1996.  The claimant in 
the present case is an attorney who was retained by the 
veteran's widow on August 8, 2001.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO determined that the 
appellant was not entitled attorney fees from past-due 
benefits awarded to the veteran's widow for Dependency 
Indemnity Compensation (DIC) benefits.  

In January 2008, the appellant appeared and testified at a 
hearing before the undersigned, sitting at the RO.  A 
transcript of that hearing is of record.  


FINDING OF FACT

There has been no final Board decision with respect to the 
issue of entitlement to the validity of the widow's marriage 
to the veteran or her entitlement to DIC benefits.  



CONCLUSION OF LAW

The criteria for payment to the appellant of fees for 
attorney services from past-due benefits awarded to the 
veteran's widow based on the RO's grant of DIC benefits are 
not met.  38 U.S.C.A. § 5904(d) (West 2002); 38 C.F.R. 
§ 20.609 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007).  However, the Board observes 
that the VCAA does not apply to the issue at hand.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at 
issue in this appeal is found in Chapter 59 of Title 38 of 
the U.S. Code, which concerns special provisions relating to 
agents and attorneys.  The notice and duty-to-assist 
provisions of the VCAA are relevant to a different chapter of 
Title 38, and do not apply to this appeal.  See generally 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  


II.  Factual background.

The record indicates that the veteran died in July 1996.  The 
veteran's wife submitted an application for Dependency and 
Indemnity Compensation (DIC) benefits (VA Form 21-534) in 
August 1996.  In February 1997, the RO sought an opinion 
regarding the validity of the marriage between the claimed 
surviving spouse and the veteran.  

In an April 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death.  

Of record is a notice of representation by counsel, dated 
August 8, 2001, wherein the veteran's widow indicated that 
she was being represented by the appellant in all matters 
arising out of her claim for survivor's benefits with VA 
following the death of the veteran.  In August 2001, the 
veteran's surviving spouse retained the attorney to represent 
her in all issues concerning her DIC claim before the VA.  

By letter dated in October 2001, the RO acknowledged receipt 
of the declaration of representation from the veteran's 
widow.  Attached was a copy of an attorney fee agreement.  
The applicable fee agreement is in writing, and, in pertinent 
part, provides that the fee will be equal to no more than 20 
percent of any past-due benefits awarded.  In July 2002, the 
attorney-client contingent fee contract was filed with the 
Board.  

In an administrative decision in January 2003, the RO 
determined that the marriage of R.G. to the veteran was 
valid.  Consequently, it was determined that R.G. was 
entitled to DIC benefits.  

By letter dated in June 2003, the veteran's widow was 
informed that the RO was withholding 20 percent to the 
retroactive amount due to her until a determination was made 
regarding the amount of attorney fees payable.  

Submitted in support of the appellant's claim for attorney 
fees was a statement from the veteran's widow, dated in 
September 2003, who noted that she made a claim for DIC 
benefits in August 1996; she indicated that her claim 
remained pending for over five years before she hired the 
appellant and his law firm.  She maintained that VA's refusal 
to recognize her as the legitimate widow of the veteran 
caused her a lot of stress; her letters and pleas for help 
went unanswered.  The widow stated that if it were not for 
the appellant's hard work and tireless help for the last two 
years, she wound not have been awarded the benefits to which 
she was entitled.  She requested that the appellant be paid 
out of any benefits he recovered for her.  

At his personal hearing in January 2008, the appellant 
indicated that the veteran's widow came to his law office in 
October 2001.  He noted that the widow made an application 
for Survivor's benefits in 1996; 5 years had passed and she 
had not received any benefits from VA.  The appellant 
indicated that he spent nearly two years trying to get 
someone at the Board to resolve the widow's claim.  The 
appellant indicated that the widow had hired advocates prior 
to contacting him, but she got nowhere.  The appellant agreed 
that the widow's claim had never left the RO; he argued that 
the office sat on the claim to the point that the widow 
became indigent.  


III.  Legal Analysis.

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a 1-year period 
beginning on that date.  

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than 1 year following the date on which that Board 
decision was promulgated.  See In re Mason, 13 Vet. App. 79, 
83-86 (1999).  

In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, pursuant to 38 C.F.R. § 5904(c)(1), 
a fee agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue involved in a case.  In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. 104, 107 
(1997), the Court also held that the issue extant in the 
final Board decision in a case must be the same issue for 
which the attorney is seeking payment.  

In this case, there has been no final Board decision on the 
issue for which the appellant seeks payment, i.e., 
entitlement to DIC benefits.  The veteran's widow and the 
appellant signed a contingent fee agreement in July 2002.  
The Agency of Original Jurisdiction (AOJ) issued an 
administrative decision in January 2003 which determined that 
the marriage of R.G. to the veteran was valid.  Consequently, 
it was determined that R.G. was entitled to DIC benefits.  

As noted above, the RO granted service connection for the 
case of the veteran's death in a rating action in April 1998.  
However, a field examination and further development was 
required in order to determine whether the claimed surviving 
spouse's (R.G.'s) marriage to the veteran was valid.  There 
has not been a final Board decision with respect to the issue 
of the validity of the widow's marriage to the veteran.  
Without a final Board decision with respect to the validity 
of the widow's marriage to the veteran, the attorney is not 
entitled to past-due benefits stemming from the RO's grant of 
DIC benefits based on the finding of validity of the 
marriage.  38 U.S.C.A. § 5904(c) (1) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.609(c) (1) (2007).  

Accordingly, the attorney's claim of entitlement to the 
payment of attorney fees in connection with a claim of 
entitlement to DIC benefits is denied.  

In reaching this decision the Board acknowledges that under 
the Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Public Law 109-461, attorneys may 
represent a claimant before VA for a fee after a notice of 
disagreement is filed.  The new law, however, pertains only 
to those claims where the notice of disagreement is filed on 
or after June 20, 2007.  As the widow had not filed a notice 
of disagreement in this case, the provisions of Public Law 
109-461 are not applicable.  


ORDER

Payment of attorney fees from past-due benefits based on the 
RO's grant of DIC benefits is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


